The Attorney General has received your letter wherein you ask, in effect, the following question: What are the precise qualifications one must possess in order to be eligible for the position of Chief Mine Inspector in light of the difference in requirements as set forth in Okla. Const. Article VI, Section 25 (Supp. 1975) and 45 Ohio St. 3 [45-3] (1978)? Okla. Const. Article VI, Section 25, as amended in 1975, states the following regarding the requirements for Chief Mine Inspector: "The office of Chief Inspector of Mines, Oil and Gas is hereby created, and the incumbent of said office shall be known as the Chief Mine Inspector. No person shall serve in said office unless he shall have had eight (8) years' actual experience as a practical miner, and such other qualifications as may be prescribed by the Legislature. The Chief Mine Inspector shall perform the duties, take the oath and execute the bond prescribed by the Legislature." 45 Ohio St. 3 [45-3] (1978), lists the statutory qualifications for Chief Mine Inspector as follows: "The Chief Mine Inspector shall be a citizen of the United States and shall have been a resident of the State of Oklahoma for the three (3) years prior to his appointment to office, and shall have had two (2) years' actual experience as a practical miner. At any time that such office becomes vacant, the Governor shall appoint a successor to complete the unfinished term of office, by and with the consent of the Senate. Such practical miner shall be a person who has actively engaged in the professional endeavor of mining." It is apparent from the language of Article VI, Section 25, that such constitutional provision was not intended to preempt or prevent the Legislature from adding requirements for the office of Chief Mine Inspector supplementing those contained in Article VI, Section 25. However, implicit in Article VI, Section 25, is the limitation that any additional qualifications enacted by the Legislature must be consistent with and not in derogation of the requirements set forth in the constitutional provision. As a result, it is clear that the requirement of two (2) years actual experience as a practical miner as provided for in 3 of Title 45 cannot control and must yield to the constitutional requirement of eight (8) years of such experience. Otherwise, a person not qualified under Article VI, Section 25, might be eligible for the position of Chief Mine Inspector under the statutory provision. With respect to the other prerequisites listed in the statute, they are all consistent with the requirements set forth in the Constitution and, being all sufficiently severable from the two (2) year requirement, are valid and fully effective. See Johnson v. State Election Board, 197 Okl. 211, 167 P.2d 891 (1946).  It is, therefore, the official opinion of the Attorney General that your question should be answered as follows: In light of Okla. Const. Article VI, Section 25 (Supp. 1975) and 45 Ohio St. 3 [45-3] (1978), the qualifications for the office of Chief Mine Inspector are that the prospective office holder be a citizen of the United States, have been a resident of Oklahoma for the three (3) years prior to his/her appointment to office, have had eight (8) years of actual experience as a practical miner, a practical miner being a person who has actively engaged in the professional endeavor of mining.  (BRENT S. HAYNIE) (ksg)